     9:19-cv-00547-BHH       Date Filed 11/02/20    Entry Number 24     Page 1 of 7




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH CAROLINA
                               BEAUFORT DIVISION


 United Property & Casualty Insurance,     )        Civil Action No.: 9:19-cv-547-BHH
                                           )
                                Plaintiff, )
                   v.                      )
                                           )               Opinion and Order
 Joseph P. D’Ambrosio and Mary A.          )
 D’Ambrosio,                               )
                                           )
                           Defendants. )
                                           )


      This matter is before the Court on Defendants Joseph P. D’Ambrosio and Mary A.

D’Ambrosio’s (“Defendants” or “D’Ambrosios”) motion to dismiss the second amended

complaint filed by Plaintiff United Property & Casualty Insurance (“UPC”). (ECF No. 12.)

For the reasons set forth in this Order, the motion to dismiss is denied as moot.

                                    BACKGROUND

      On February 22, 2019, UPC filed this declaratory judgment action pursuant to 28

U.S.C. § 2201, seeking a declaration of no coverage related to Defendants’ insurance

claim arising from an underlying third-party complaint by William E. Gavigan (“Gavigan”)

against the D’Ambrosios in the Beaufort County Court of Common Pleas, and pertaining

to an insurance policy issued by UPC to the D’Ambrosio’s for the policy period May 17,

2018 to May 17, 2019 (“first policy period”). (ECF No. 1.) On April 23, 2019, UPC

amended the complaint to reflect the inclusion of counterclaims made by Gavigan against

the D’Ambrosios in a related underlying State court action (counterclaims and third-party

complaint hereinafter collectively referred to as the “Gavigan Actions”). (ECF No. 6.) On

August 7, 2019 at 10:57 a.m., after seeking and obtaining leave of this Court, UPC filed

                                            1
     9:19-cv-00547-BHH      Date Filed 11/02/20    Entry Number 24     Page 2 of 7




a second amended complaint seeking declarations of no coverage for both the first policy

period and a renewal period from May 17, 2019 to May 17, 2020 (“second policy period”),

due to the D’Ambrosios tendering amended pleadings with which they had been served

in the Gavigan Actions. (ECF No. 9; see Mot. to Amend Am. Compl., ECF No. 7

(“Although the general nature of the allegations against the Defendants regarding a

conspiracy to harm have not changed, it is necessary that the pending Amended

Complaint in the above-captioned action accurately reflect both the updated allegations

and policy in play.”).) Also on August 7, 2019, at 1:58 p.m., the D’Ambrosios filed a

substantially identical declaratory judgment action against UPC in the Beaufort County

Court of Common Pleas (“State Declaratory Judgment Action”) seeking a declaration of

coverage under the second policy period—premised upon an additional endorsement the

D’Ambrosios requested Kinghorn Insurance Agency of Beaufort, LLC (“Kinghorn”) obtain

for them after UPC denied their claim—for allegations made in one of the Gavigan

Actions, and advancing a negligence claim against Kinghorn for failure to procure

insurance as requested. (See ECF No. 23-1 at 2–3 (detailing filing sequence and timing).)

      Defendants filed the instant motion to dismiss on October 22, 2019. (ECF No. 12.)

UPC filed a response in opposition on November 15, 2019, and Defendants filed a reply

on November 29, 2019. (ECF Nos. 16 & 19.) On September 29, 2020, UPC filed a

supplemental response informing the Court that the presiding judge in the State

Declaratory Judgment Action had granted UPC’s motion to dismiss the D’Ambrosios’

declaratory judgment cause of action, and arguing that the instant motion to dismiss is

moot. (ECF No. 21.) On October 10, 2020, Defendants filed a supplemental brief arguing

that their breach of contract cause of action remains pending against UPC in the State



                                           2
     9:19-cv-00547-BHH        Date Filed 11/02/20    Entry Number 24       Page 3 of 7




action and that their arguments for dismissal of the instant case are still viable. (ECF No.

22.) The matter is ripe for disposition and the Court now issues the following ruling.

                                STANDARD OF REVIEW

       When a party challenges the factual basis for a federal court’s subject matter

jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1), the plaintiff bears the

burden of proving the district court possesses subject matter jurisdiction. Richmond,

Fredericksburg & Potomac R. Co. v. United States, 945 F.2d 765, 768 (4th Cir. 1991)

(citing Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir.1982)). In considering a Rule 12(b)(1)

motion to dismiss, the district court is to regard the pleadings as mere evidence on the

issue of subject matter jurisdiction and may consider evidence outside the pleadings

without converting the proceeding into one for summary judgment. Id. (citing Adams, 697

F.2d at 1219; Trentacosta v. Frontier Pacific Aircraft Indus., 813 F.2d 1553, 1558 (9th Cir.

1987)). “The Declaratory Judgment Act provides that, ‘[i]n a case of actual controversy

within its jurisdiction . . . any court of the United States . . . may declare the rights and

other legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.’” MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118,

126 (2007) (quoting 28 U.S.C. § 2201(a)). “Basically, the question in each case is whether

the facts alleged, under all the circumstances, show that there is a substantial

controversy, between parties having adverse legal interests, of sufficient immediacy and

reality to warrant the issuance of a declaratory judgment.” Maryland Cas. Co. v. Pac. Coal

& Oil Co., 312 U.S. 270, 273 (1941).

                                       DISCUSSION

       As the party bringing suit, UPC bears the burden to establish the presence of a



                                             3
     9:19-cv-00547-BHH        Date Filed 11/02/20    Entry Number 24      Page 4 of 7




substantial and real dispute between the parties, of sufficient immediacy, in order to

satisfy the “case or controversy” requirement imposed by Article III of the U.S.

Constitution. See Richmond, 945 F.2d at 768. It is plain that UPC’s second amended

complaint presents such a controversy, and subsequent developments in the State

Declaratory Judgment Action have rendered moot the instant motion to dismiss.

       In their motion to dismiss, Defendants argue that the following grounds require

dismissal of this declaratory judgment action: (1) no justiciable controversy remains

because there was no continuous case or controversy after Defendants withdrew their

claim for coverage under the first policy period (ECF No. 12 at 9–19); (2) Kinghorn is a

necessary and indispensable party to this action, and the joinder of Kinghorn would

destroy the Court’s diversity jurisdiction (id. at 19–24); and (3) the Court should exercise

its discretion to abstain from accepting jurisdiction under the factors set forth in Nautilus

Ins. Co. v. Winchester Homes, 15 F.3d 371 (4th Cir. 1994) and Aetna Casualty & Surety

Co. v. Quarles, 92 F.2d 321 (4th Cir. 1937), because another substantively identical

declaratory judgment claim is pending in a State court action (id. at 24–35).

       UPC filed a motion to dismiss the State Declaratory Judgment Action on the

ground, inter alia, that the instant federal case was filed prior to the State Declaratory

Judgment Action and contained the same coverage claim between the same parties. (See

UPC SCRCP Rule 12 Mot. to Dismiss, ECF No. 23.) After a hearing on the motion, on

May 5, 2020, South Carolina Circuit Court Judge Deadra L. Jefferson granted UPC’s

motion in part, dismissing the declaratory judgment claim pending in the Beaufort County

Court of Common Pleas and permitting the D’Ambrosios’ negligence cause of action

against Kinghorn and breach of insurance contract cause of action against UPC to go



                                             4
      9:19-cv-00547-BHH        Date Filed 11/02/20     Entry Number 24      Page 5 of 7




forward. (See J. Jefferson Order, ECF No. 23-1.) Judge Jefferson stated:

               Here, UPC’s federal action and the [Diambrosios’] state action are
        between the same parties in their same capacities, and the claims are
        precisely or substantially the same. The federal action is between the
        D’Ambrosios in their individual capacities and UPC; the state action is
        between the D’Ambrosios in their individual capacities and UPC. UPC’s
        federal action seeks a declaratory judgment that it has no duty to defend or
        indemnify the D’Ambrosios under claims made against them arising out of
        a neighborhood-wide property dispute. The D’Ambrosios present state
        action seeks a declaratory judgment that UPC does have a duty to defend
        or indemnify the D’Ambrosios under the same claims made against them in
        the neighborhood-wide property dispute. Therefore, the parties to the
        federal action and state action are identical, and the claims are precisely or
        substantially the same.
               Further, as the federal declaratory judgment action was filed before
        the D’Ambrosios’ state action, pursuant to the first-to-file principal, the
        federal action shall have priority over the state action. See Nall v. Piper, 948
        F.2d 1282 (4th Circ. 1991); see also Ellicott Mach. Corp. v. Modern Welding
        Co., Inc., 502 F.2d 178 (4th Circ. 1974). Accordingly, pursuant to Rule
        12(b)(8), SCRCP, the [D’Ambrosios’] declaratory judgment cause of action
        is hereby dismissed.

(ECF No. 23-1 at 3–4.) Moreover, when analyzing the D’Ambrosios’ negligence claim

against Kinghorn and permitting it to proceed, Judge Jefferson found as follows:

                The [D’Ambrosios’] negligence claim is brough against Kinghorn
        Insurance Agency of Beaufort, LLC, not UPC. The [D’Ambrosios] allege,
        among other things, that Kinghorn, as [D’Ambrosios’] insurance broker,
        failed to advice [D’Ambrosios] of any gaps in their policy that would prevent
        coverage. Any negligence on Kinghorn’s part does not have a logical
        relationship with UPC’s federal declaratory judgment action against the
        [D’Ambrosios]. Whether Kinghorn was negligent in advising the
        [D’Ambrosios] of their coverage or procuring the [D’Ambrosios’] insurance
        is not logically related to whether UPC is obligated to defend the
        [D’Ambrosios].

(Id. at 5.)

        “[T]he mootness doctrine is a constitutional or prudential limitation upon the

competence of federal courts to decide particular cases and is properly examined by the

court whether or not the parties choose to address it.” Kennedy v. Block, 784 F.2d 1220,



                                               5
      9:19-cv-00547-BHH        Date Filed 11/02/20      Entry Number 24       Page 6 of 7




1222 (4th Cir. 1986) (citation omitted). Here, the assertion of mootness is prudential in

nature and has to do with a specific issue for decision in the case, rather than the viability

of the case itself—namely, whether there is a continuing need for the Court to decide the

merits of Defendants’ motion to dismiss. There is not, and the motion is denied as moot.

       First, Judge Jefferson deferred, under the first-to-file rule, to this Court’s jurisdiction

over the declaratory judgment controversy at issue and dismissed the very State court

declaratory judgment claim that Defendants argue should have precedence over the

instant case. As a logical matter, the D’Ambrosios’ act of filing a substantially identical

declaratory judgment claim in State court supports the conclusion that there is a

justiciable controversy between the parties. Contrary to Defendants’ repeated assertions,

the controversy between the parties was not extinguished or cut off when Mr. D’Ambrosio

told UPC’s counsel, during a May or June 2019 phone conversation, that he conceded

there was no coverage under the first policy term, or when he sent an email on July 25,

2019 stating that Defendants had decided to “withdraw” their claim under the first policy

period because “no controversy exists.” The fact remains that Defendants did not sign

UPC’s proposed written agreement on the initial coverage decision, and UPC was well

within its procedural rights, having received leave of this Court, to file a second amended

complaint incorporating amended pleadings from the Gavigan Actions—tendered by

Defendants on July 20, 2019—and the newly relevant second policy period. Defendants’

assertion that second amended complaint should be dismissed for want of subject matter

jurisdiction is moot.

       Second, Judge Jefferson cogently found that the D’Ambrosios’ negligence claim

against Kinghorn is wholly unrelated to whether UPC’s policy provides coverage for the



                                                6
     9:19-cv-00547-BHH       Date Filed 11/02/20    Entry Number 24     Page 7 of 7




underlying insurance claims. By simultaneously dismissing the State court declaratory

judgment claim against UPC, deferring to this Court’s jurisdiction on that claim, and

permitting the negligence claim against Kinghorn to proceed, the State Court in essence

found that Kinghorn is not a necessary party to the instant case. (See ECF No. 23-1 at

4–5.) The Court agrees with the sound analysis of the State Court, and Defendants’

second theory of dismissal in their motion to dismiss is moot.

      Finally, the State Court’s dismissal of the D’Ambrosios’ parallel declaratory

judgment claim eliminates the need for this Court to engage in a substantive analysis of

the Nautilus and Quarles factors. Accordingly, Defendants’ third theory of dismissal in

their motion to dismiss is moot.

                                     CONCLUSION

       For the reasons set forth above, Defendants Joseph P. D’Ambrosio and Mary A.

D’Ambrosio’s motion to dismiss the second amended complaint filed by Plaintiff United

Property & Casualty Insurance is DENIED as moot.

      IT IS SO ORDERED.

                                         /s/ Bruce Howe Hendricks
                                         United States District Judge

October 30, 2020
Charleston, South Carolina




                                            7
